Case: 1:13-cv-02635 Document #: 244 Filed: 05/09/19 Page 1 of 1 PagelD #:3346

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
219 SOUTH DEARBORN STREET
CHICAGO, ILLINOIS 60604

 

NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.

 

Name Vincent Cheng

Firm Block & Leviton LLP

Street Address 100 Pine Street, Suite 1250
City/State/Zip Code San Francisco, CA 94111
Phone Number 415-968-8999

Email address vincent@blockesq.com

ARDC (Illinois State Bar members, only)

If you have previously filed an appearance with this court using a different name, enter that name.

List all active cases in which you currently have an appearance on file.

 

Case Number Case Title Assigned Judge

 

1:13-cv-2635 Carlson v. Northrop Grumman | Hon. Andrea Wood

 

Severance Plan

 

 

 

 

 

 

 

 

AX 05/09/2019

Signature of Attorneys Date

Rey. 01272016

 
